DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “A non-transitory computer-readable” should be changed to “A non-transitory computer-readable medium”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 12 requires “controlling the second VLC AP, separate from handling over a UE between the first VLC AP and the second VLC AP, to avoid the second VLC AP from interfering with 
	Furthermore, this claim limitation is inconsistent with the description found in the specification. The applicant’s specification, Para. 25 and Fig. 2, discloses that “The responsive action triggers the coordination node 110 to control (block 212) the second and the third VLC APs 130 responsively to avoid their interfering with communications between the first VLC AP 130 and any UEs 108 within common communication coverage areas of the second or the third VLC APs 130. The control (block 212) may include transmitting a message (214) to the second VLC AP 130 to disable its AP operation (e.g., turn-off the second light source 102 or disable its VLC modulation of light emitted therefrom), and similarly transmitting a message (216) to the third VLC AP 130 to disable its AP operation (e.g., turn-off the third light source 104 or disable its VLC modulation of light emitted therefrom).” Thus, it is clear that the interference in communication is avoided by the transmission of the messages 214 and 216 and subsequently disabling the second VLC AP and third VLC AP. However, as evident from Fig. 2, the steps of the transmission of the messages for disabling AP operation (214 and 216) are not separate from the 
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of 
	The dependent claims 13-19 are rejected for being dependent on the rejected claim 12 as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10998971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, 
Claim 1 of Application No. 17/218225
Claim 1 of US Patent No. 10998971 B2
A method by a coordination node for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the method comprising: identifying occurrence of an event relating to operation of a first VLC AP;
A method by a coordination node for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the method comprising: identifying occurrence of an event relating to operation of a first VLC AP; 

responsive to identifying the occurrence of the event, determining that a communication area of the second VLC AP and a communication coverage area of the third VLC AP are each at least partially within a communication coverage area of the first VLC AP, and 
responsive to identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP; and 
responsive to determining that the communication area of the second VLC AP and the communication area of the third VLC AP are each at least partially within a communication coverage area of the first VLC AP, controlling the second VLC AP and the third VLC AP to avoid their interfering with communications between the first VLC AP and any UEs within common communication coverage areas of the second VLC AP or the third VLC AP.
responsive to identifying the occurrence of the event, controlling the third VLC AP to avoid it interfering with communications between the first VLC AP and the UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP.
controlling the second VLC AP and the third VLC AP to avoid their interfering with communications between the first VLC AP and any UEs within common communication coverage areas of the second VLC AP or the third VLC AP.



	It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 2, 
Claim 2 of Application No. 17/218225
Claim 2 of US Patent No. 10998971 B2
The method of Claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP, and 
The method of claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP, and 
wherein controlling the second VLC AP and the third VLC AP comprises disabling operation of the second VLC AP and the third VLC AP to communicate with UEs.
wherein controlling the second VLC AP and the third VLC AP comprises disabling operation of the second VLC AP and the third VLC AP to communicate with UEs.


	Regarding claim 3, 
Claim 3 of Application No. 17/218225
Claim 3 of US Patent No. 10998971 B2
The method of Claim 2, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP and the third VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state, and wherein disabling operation of the second VLC AP and the third VLC AP to communicate with UEs comprises: communicating toward the second VLC AP a message containing a power-off command; and 
The method of claim 2, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP and the third VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state, and wherein disabling operation of the second VLC AP and the third VLC AP to communicate with UEs comprises: communicating toward the second VLC AP a message containing a power-off command; and 
communicating toward the third VLC AP a message containing a power-off command.
communicating toward the third VLC AP a message containing a power-off command.


	Regarding claim 4, 
Claim 4 of Application No. 17/218225
Claim 4 of US Patent No. 10998971 B2
The method of Claim 2, wherein disabling operation of the second VLC AP and the third VLC AP to communicate with UEs comprises: responsive to determining that the second VLC 


responsive to determining that the second VLC AP and the third VLC AP each have communication coverage area of the first VLC AP, initiating re-routing of data packets, which are addressed to another UE within the communication coverage area of the third VLC AP, to be directed to the first VLC AP instead of to the third VLC AP.


	Regarding claim 5,
Claim 5 of Application No. 17/218225
Claim 5 of US Patent No. 10998971 B2
The method of Claim 2, further comprising: identifying loss of ability of the first VLC AP to communicate with UEs; and 
The method of claim 2, further comprising: identifying loss of ability of the first VLC AP to communicate with UEs; and 
responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP and 



	Regarding claim 6, 
Claim 6 of Application No. 17/218225
Claim 6 of US Patent No. 10998971 B2
The method of Claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs, and wherein controlling the second VLC AP and the third VLC AP comprises controlling the second VLC AP and the third VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.
The method of claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs, and wherein controlling the second VLC AP and the third VLC AP comprises controlling the second VLC AP and the third VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.


	Regarding claim 7,
Claim 7 of Application No. 17/218225
Claim 7 of US Patent No. 10998971 B2
The method of Claim 1, wherein determining that the second VLC AP and the third VLC AP each have communication coverage areas that are at least partially within the communication 


wherein the coverage area topology repository maps identifiers for minor VLC APs to identifiers for major VLC APs that at least partially overlap smaller communication coverage areas of the mapped ones of the minor VLC APs.


	Regarding claim 8,
Claim 8 of Application No. 17/218225
Claim 8 of US Patent No. 10998971 B2
The method of Claim 1, further comprising: determining a confidentiality level of information contained in packets being communicated to UEs; 
The method of claim 1, further comprising: determining a confidentiality level of information contained in packets being communicated to UEs; 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the determined confidentiality level of information; and 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the determined confidentiality level of information; and 

responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.


	Regarding claim 9,
Claim 9 of Application No. 17/218225
Claim 9 of US Patent No. 10998971 B2
The method of Claim 1, further comprising: determining communication bandwidth utilization of the VLC APs communicating with UEs; 
The method of claim 1, further comprising: determining communication bandwidth utilization of the VLC APs communicating with UEs; 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication bandwidth utilization; and 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication bandwidth utilization; and 
responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.
responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.


	Regarding claim 10,
Claim 10 of Application No. 17/218225
Claim 10 of US Patent No. 10998971 B2

The method of claim 1, further comprising: determining communication capabilities of receiver circuits included in the VLC APs; 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication capabilities; and 
selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication capabilities; and 
responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.
responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.


	Regarding claim 11,
Claim 11 of Application No. 17/218225
Claim 2 of US Patent No. 10998971 B2
The method of Claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying the occurrence of the event during communication between the first VLC AP and a UE within the common communication coverage areas of the second VLC AP or the third VLC AP.
The method of claim 1, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP, and wherein controlling the second VLC AP and the third VLC AP comprises disabling operation of the second 


	Regarding claim 12, 
Claim 12 of Application No. 17/218225
Claim 11 of US Patent No. 10998971 B2
A coordination node for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the coordination node comprising: a network interface; 
A coordination node for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the coordination node comprising: a network interface; 
a processor coupled to the network interface; and 
a processor coupled to the network interface; and 
a memory coupled to the processor and storing program code that when executed by the processor causes the processor to perform operations comprising: identifying occurrence of an event relating to operation of a first VLC AP; 
a memory coupled to the processor and storing program code that when executed by the processor causes the processor to perform operations comprising: identifying occurrence of an event relating to operation of a first VLC AP; 
responsive to identifying the occurrence of the event, determining that a second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP; and 
responsive to identifying the occurrence of the event, determining that a communication area of a second VLC AP and a communication area of a third VLC AP are each at least partially within a communication coverage area of the first VLC AP; 

responsive to determining that the second VLC AP has the communication coverage area that is at least partially within the communication coverage area of the first VLC AP and identifying the occurrence of the event, 
controlling the second VLC AP, separate from handling over a UE between the first VLC AP and the second VLC AP, to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP.
controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP


	However, Claim 12 of Application No. 17/218225 differs from Claim 11 of U.S. Patent No. 10,998,971 B2 because Claim 12 of Application No. 17/218225 does not include “the communication coverage area of the first VLC AP being larger than the communication area of the second VLC AP and larger than the communication area of the third VLC AP; and responsive to determining that the third VLC AP has the communication coverage area that is at least partially within the communication coverage area of the first VLC AP and identifying the occurrence of the event, controlling the third VLC AP to avoid its interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the first VLC AP and the third VLC AP.”
	It is clear that all the elements of the application claim 12 are to be found in patent claim 11 (as the application claim 12 fully encompasses patent claim 11).  The difference between the application claim 12 and the patent claim 11 lies in the fact that the patent claim includes many more elements and 
	Regarding claim 13,
Claim 13 of Application No. 17/218225
Claim 12 of US Patent No. 10998971 B2
The coordination node of Claim 12, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage area of the second VLC AP, and 
The coordination node of claim 11, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP, wherein 
wherein controlling the second VLC AP comprises disabling operation of the second VLC AP to communicate with UEs.
controlling the second VLC AP comprises disabling operation of the second VLC AP to communicate with UEs, and wherein controlling the third VLC AP comprises disabling operation of the third VLC AP to communicate with UEs.


	Regarding claim 14,
Claim 14 of Application No. 17/218225
Claim 13 of US Patent No. 10998971 B2

The coordination node of claim 12, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP and the third VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state, wherein 
disabling operation of the second VLC AP to communicate with UEs comprises communicating toward the second VLC AP a message containing a power-off command.
disabling operation of the second VLC AP to communicate with UEs comprises communicating toward the second VLC AP a message containing a power-off command, and wherein disabling operation of the third VLC AP to communicate with UEs comprises communicating toward the third VLC AP a message containing a power-off command.


	Regarding claim 15,
Claim 15 of Application No. 17/218225
Claim 14 of US Patent No. 10998971 B2
The coordination node of Claim 13, wherein disabling operation of the second VLC AP to communicate with UEs comprises: responsive to determining that the second VLC AP has a common communication coverage area of the first VLC AP, initiating re-routing of data packets, 



	Regarding claim 16,
Claim 16 of Application No. 17/218225
Claim 15 of US Patent No. 10998971 B2
The coordination node of Claim 13, wherein the operations further comprise: identifying loss of ability of the first VLC AP to communicate with UEs; and responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP to restore their operations to communicate with UEs.
The coordination node of claim 12, the operations further comprising: identifying loss of ability of the first VLC AP to communicate with UEs; and responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP and the third VLC AP to restore their operations to communicate with UEs.


	Regarding claim 17,
Claim 17 of Application No. 17/218225
Claim 16 of US Patent No. 10998971 B2
The coordination node of Claim 12, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises 


controlling the second VLC AP comprises controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event, and wherein controlling the third VLC AP comprises controlling the third VLC AP to prevent use of the at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.


	Regarding claim 18,
Claim 18 of Application No. 17/218225
Claim 17 of US Patent No. 10998971 B2
The coordination node of Claim 12, wherein determining that the second VLC AP has a communication coverage area that is at least partially within the communication coverage area of the first VLC AP comprises accessing a coverage area topology repository using an identifier for the first VLC AP to obtain an identifier for the second VLC AP, and 
The coordination node of claim 11, wherein determining that the second VLC AP and the third VLC AP each have communication coverage areas that are at least partially within the communication coverage area of the first VLC AP comprises accessing a coverage area topology repository using an identifier for the first VLC AP 

wherein the coverage area topology repository maps identifiers for minor VLC APs to identifiers for major VLC APs that at least partially overlap smaller communication coverage areas of the mapped ones of the minor VLC APs.


	Regarding claim 19, 
Claim 19 of Application No. 17/218225
Claims 18 of US Patent No. 10998971 B2
The coordination node of Claim 12, wherein the operations further comprise: determining at least one of: a confidentiality level of information contained in packets being communicated to UEs, a communication bandwidth utilization of the VLC APs communicating with UEs, and communication capabilities of receiver circuits included in the VLC APs; 
The coordination node of claim 11, the operations further comprising: determining a confidentiality level of information contained in packets being communicated to UEs; 
selecting between using the first VLC AP or using the second VLC AP to communicate with the UEs based on at least one of: the determined confidentiality level of information, the communication bandwidth utilization of the VLC 

responsive to selecting between using the first VLC AP or using the second VLC AP, controlling the first VLC AP and the second VLC AP.
responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.


	Regarding claim 20,
Claim 20 of Application No. 17/218225
Claim 11 of US Patent No. 10998971 B2
A non-transitory computer-readable having instructions stored therein that are executable by a coordination node to perform operations for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the operations comprising: identifying occurrence of an event relating to operation of a first VLC AP; 
A coordination node for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the coordination node comprising: a memory coupled to the processor and storing program code that when executed by the processor causes the processor to perform operations comprising: identifying occurrence of an event relating to operation of a first VLC AP; 
responsive to identifying the occurrence of the event, determining that a second VLC AP and a third VLC AP each have communication coverage areas that are at least partially within a 


responsive to determining that the second VLC AP has the communication coverage area that is at least partially within the communication coverage area of the first VLC AP and identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP; and 
responsive to identifying the occurrence of the event, controlling the third VLC AP to avoid it interfering with communications between the first VLC AP and the UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP.
responsive to determining that the third VLC AP has the communication coverage area that is at least partially within the communication coverage area of the first VLC AP and identifying the occurrence of the event, controlling the third VLC AP to avoid its interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the first VLC AP and the third VLC AP.



	It is clear that all the elements of the application claim 20 are to be found in patent claim 11 (as the application claim 20 fully encompasses patent claim 11).  The difference between the application claim 20 and the patent claim 11 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of the application claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 20 is anticipated by claim 11 of the patent, it is not patentably distinct from claim 11 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) in view of Zhi et al. (US9615302B2).
	Regarding claim 1, Li et al. discloses A method (Fig. 4) by a coordination node (Fig. 1; the coordinator 112) for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the method comprising: 
	determining that a second VLC AP and a third VLC AP each have communication coverage areas (Fig. 1; Fig. 3a; Fig. 4; Column 10, lines 26-29; the second and third VLC light sources 111 are shown, wherein the coordinator 112 obtain neighbor visible light communication personal area network VPAN information).
	However, Li et al. does not expressly disclose identifying occurrence of an event relating to operation of a first VLC AP; responsive to identifying the occurrence of the event, determining that a second VLC AP and a third VLC AP each have communication coverage areas that are at least partially within a communication coverage area of the first VLC AP; and responsive to identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP; and responsive to identifying the occurrence of the event, controlling the third VLC AP to avoid it interfering with communications between the first VLC AP and the UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP.
	Zhi et al. discloses identifying occurrence of an event relating to operation of a first VLC AP (Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower ; responsive to identifying the occurrence of the event, determining that a second VLC AP and a third VLC AP each have communication coverage areas that are at least partially within a communication coverage area of the first VLC AP (Fig. 1; Fig. 3; Column 4, line 60-67; the communication coverage area of the original access point is partially within the communication coverage area of the target access point as shown in the figure. The terminal device reports all identification codes and signal quality of various visible-light communication devices which can be received by the terminal device to the original access point when reporting the measurement parameters according to the measurement control request. While selecting the target access point, the signal quality of each visible-light communication device reported by the terminal device can be referred. (Here, the third VLC AP is disclosed by Li et al.)); and responsive to identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP (Fig. 1; Fig. 3; Column 6, line 49-53; the original access point sends a switching command to the user equipment. Subsequently, after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point. That is, the connection is only made with the chosen target access point). (Zhi et al. teaches that although the Visible Light Communications has many advantages, the linear characteristic of the visible light transmission is easy to form a coverage blind area. As a terminal device enters an area of a target access point from an original access point, it may cause an access service of the terminal device to be interrupted at that moment. By providing the access switching flow of the Visible Light Communications for the terminal device, the continuous access service can be provided for the terminal device to improve user experience (Column 1, line 31-41)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to switch from one access point to another, as taught by Zhi et al., in the present system in order to provide the continuous access service without the service interruption. (Zhi et al., Column 1, line 31-41).
Regarding controlling the third VLC AP to avoid their interfering with communications, although Li et al. discloses the third VLC AP, the present combination of Li et al. and Zhi et al. lacks controlling the third VLC AP. However, the third VLC AP and its function is a mere duplication of the second VLC AP. There is no evidence that the third VLC AP performs any differently than the second VLC AP, nor there is any evidence that the addition of third VLC AP would produce any unexpected advantage. Furthermore, there is no interaction between the second VLC AP and the third VLC AP as claimed. That is, the second VLC AP only interacts with the first VLC AP, and the third VLC AP with the first VLC AP only.
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the third VLC AP to produce same function as the second VLC AP.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, the present combination discloses The method of Claim 1, as described and applied above, further comprising: determining communication bandwidth utilization of the VLC APs communicating with UEs (Li et al., Fig. 4; Column 5, line 30-33; Column 13, line 43-47; the user equipment first select the VPAN that allows access, and then select the VPAN with lowest load from the VPAN that allows access. When the first VPAN is overloaded, the coordinator in the first VPAN sends the ; selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication bandwidth utilization; and responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP (Li et al., Fig. 4; Column 5, line 30-33; the user equipment first select the VPAN that allows access, and then select the VPAN with lowest load from the VPAN that allows access. The user equipment establishes a connection to a second VPAN).
Regarding claim 10, the present combination discloses The method of Claim 1, as described and applied above, further comprising: determining communication capabilities of receiver circuits included in the VLC APs (Zhi et al., Fig. 3; Column 6, line 1-4; the original access point receives measurement report as shown. The terminal device reports measurement parameters, and the measurement parameters comprise signal quality of various adjacent access points which can be received by the terminal device); selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the communication capabilities (Zhi et al., Fig. 3; Column 4, line 25-33; when a certain terminal device satisfies a switching condition, an original access point of the terminal device selects a visible-light communication device of which signal quality is higher than that of the original access point as a target access point according to an identification code and signal quality of each visible-light communication device in a peripheral access list of the terminal device, sends a capability of the terminal device to the target access po8int, and initiates a switching request to the target access point); and responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP (Zhi et al., Fig. 3; the data path is switched from original access point to the target access point as shown).
The method of Claim 1, as described and applied above, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying the occurrence of the event during communication between the first VLC AP and a UE within the common communication coverage areas of the second VLC AP or the third VLC AP (Zhi et al., Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower than a threshold value, the original access point determines that the terminal device satisfies the switching condition. The original access point sends a switching request to the target access point. The original access point notifies the target access point through an upper layer device of the original access point. That is, the original access point and target access point are both able to communicate with the terminal device).
Regarding claim 12, Li et al. discloses A coordination node (Fig. 1; the coordinator 112) for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the coordination node (Fig. 1; the coordinator 112) comprising: 
a network interface (Fig. 1; Column 8, line 5-7; the network interface is shown, wherein the coordinators 112 in the plurality of visible light communication personal area networks, VPANs 11, are connected by using a backhaul link 13, to implement communication between the VPANs 11); 
a processor (Fig. 1; Fig. 2a; the processor 10) coupled to the network interface (Fig. 1; Fig. 2a; Column 8, line 24-27; Fig. 2a is a schematic diagram of a possible hardware structure of an access device for visible light communication. The access device for visible light communication is the coordinator in the VPAN); and 
a memory (Fig. 1; Fig. 2a; the memory 20) coupled to the processor and storing program code that when executed by the processor causes the processor to perform operations (Fig. 1; Fig. 2a; Column 8, line 37-41; the processor 10 performs various functions of the access device for visible light comprising: 
determining that a second VLC AP has a communication coverage area (Fig. 1; Fig. 3a; Fig. 4; Column 10, lines 26-29; the second and third VLC light sources 111 are shown, wherein the coordinator 112 obtain neighbor visible light communication personal area network VPAN information).
However, Li et al. does not expressly disclose identifying occurrence of an event relating to operation of a first VLC AP; responsive to identifying the occurrence of the event, determining that a second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP; and responsive to determining that the second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP, controlling the second VLC AP, separate from handling over a UE between the first VLC AP and the second VLC AP, to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP.
Zhi et al. discloses identifying occurrence of an event relating to operation of a first VLC AP (Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower than a threshold value, the original access point determines that the terminal device satisfies the switching condition. The original access point sends a switching request to the target access point. The original access point notifies the target access point through an upper layer device of the original access point); responsive to identifying the occurrence of the event, determining that a second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP (Fig. 1; Fig. 3; Column 4, line 60-67; the communication coverage area of the original access ; and responsive to determining that the second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP, controlling the second VLC AP, separate from handling over a UE between the first VLC AP and the second VLC AP (Fig. 1; Fig. 3; in step 311, the original access point is disconnected from terminal device. This is separate step from the synchronization step 312), to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP (Fig. 1; Fig. 3; Column 6, line 49-53; the original access point sends a switching command to the user equipment. Subsequently, after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point). (Zhi et al. teaches that although the Visible Light Communications has many advantages, the linear characteristic of the visible light transmission is easy to form a coverage blind area. As a terminal device enters an area of a target access point from an original access point, it may cause an access service of the terminal device to be interrupted at that moment. By providing the access switching flow of the Visible Light Communications for the terminal device, the continuous access service can be provided for the terminal device to improve user experience (Column 1, line 31-41)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to switch from one access point to another, as taught by Zhi et al., in the present system in order to provide the continuous access service without the service 
Regarding claim 20, Li et al. discloses A non-transitory computer-readable (Fig. 1; Fig. 2a; the memory 20) having instructions stored therein that are executable by a coordination node to perform operations (Fig. 1; Fig. 2a; Column 8, line 37-41; the processor 10 performs various functions of the access device for visible light communication and data processing by running or executing a software program and/or a module that are/is stored in the memory 20, to perform overall control on the access device for visible light communication) for controlling communications between Visible Light Communication, VLC, Access Points, APs, and user equipments, UEs, the operations comprising: 
determining that a second VLC AP and a third VLC AP each have communication coverage areas (Fig. 1; Fig. 3a; Fig. 4; Column 10, lines 26-29; the second and third VLC light sources 111 are shown, wherein the coordinator 112 obtain neighbor visible light communication personal area network VPAN information).
However, Li et al. does not expressly disclose identifying occurrence of an event relating to operation of a first VLC AP; responsive to identifying the occurrence of the event, determining that a second VLC AP and a third VLC AP each have communication coverage areas that are at least partially within a communication coverage area of the first VLC AP; and responsive to identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP; and responsive to identifying the occurrence of the event, controlling the third VLC AP to avoid it interfering with communications between the first VLC AP and the UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP.
Zhi et al. discloses identifying occurrence of an event relating to operation of a first VLC AP (Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a ; responsive to identifying the occurrence of the event, determining that a second VLC AP and a third VLC AP each have communication coverage areas that are at least partially within a communication coverage area of the first VLC AP (Fig. 1; Fig. 3; Column 4, line 60-67; the communication coverage area of the original access point is partially within the communication coverage area of the target access point as shown in the figure. The terminal device reports all identification codes and signal quality of various visible-light communication devices which can be received by the terminal device to the original access point when reporting the measurement parameters according to the measurement control request. While selecting the target access point, the signal quality of each visible-light communication device reported by the terminal device can be referred); and responsive to identifying the occurrence of the event, controlling the second VLC AP to avoid it interfering with communications between the first VLC AP and a UE while it is within a common communication coverage area of the first VLC AP and the second VLC AP (Fig. 1; Fig. 3; Column 6, line 49-53; the original access point sends a switching command to the user equipment. Subsequently, after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point). (Zhi et al. teaches that although the Visible Light Communications has many advantages, the linear characteristic of the visible light transmission is easy to form a coverage blind area. As a terminal device enters an area of a target access point from an original access point, it may cause an access service of the terminal device to be interrupted at that moment. By providing the access switching flow of the Visible Light Communications for the terminal device, the continuous access service can be provided for the terminal device to improve user experience (Column 1, line 31-41)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to switch from one access point to another, as taught by Zhi et al., in the present system in order to provide the continuous access service without the service interruption. (Zhi et al., Column 1, line 31-41).
Regarding controlling the third VLC AP to avoid their interfering with communications, although Li et al. discloses the third VLC AP, the present combination of Li et al. and Zhi et al. lacks controlling the third VLC AP. However, the third VLC AP and its function is a mere duplication of the second VLC AP. There is no evidence that the third VLC AP performs any differently than the second VLC AP, nor there is any evidence that the addition of third VLC AP would produce any unexpected advantage. Furthermore, there is no interaction between the second VLC AP and the third VLC AP as claimed. That is, the second VLC AP only interacts with the first VLC AP, and the third VLC AP with the first VLC AP only.
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the third VLC AP to produce same function as the second VLC AP.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 2-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) and Zhi et al. (US9615302B2) in view of Park et al. (US20130136457A1).
	Regarding claim 2, the present combination discloses The method of Claim 1, as described and applied above.
identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP, and wherein controlling the second VLC AP and the third VLC AP comprises disabling operation of the second VLC AP and the third VLC AP to communicate with UEs.
	Park et al. discloses identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs (Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R) located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP (Fig. 1; Fig. 2; Fig. 5; Para. 36; if areas that are reached by optical signals transmitted from different light transmitting units overlap with each other, interference may be generated between the optical signals. For example, if the light receiving unit R is located in the area A3, location information may not be accurately analyzed as the optical signals transmitted from the light transmitting units T1 and T2 may interfere with each other), and wherein controlling the second VLC AP and the third VLC AP comprises disabling operation of the second VLC AP and the third VLC AP to communicate with UEs (Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R).

	Regarding claim 3, the present combination discloses The method of Claim 2, as described and applied above, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP and the third VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein disabling operation of the second VLC AP and the third VLC AP to communicate with UEs comprises: communicating toward the second VLC AP a message containing a power-off command (Park et al., Fig. 1; Fig. 3; Fig. 5; Para. 40; the channel setter 120 transmits a control signal as shown, wherein the channel setter 120 sets a channel to be used by the light transmitting unit 100 to transmit an optical signal. The channel setter 120 communicate with other light transmitting units to automatically set a channel. Since the areas that are reached by the optical signals transmitted by the light transmitting units T1 and T2 overlap with each other, channels of the light transmitting units T1 and T2 may be differently set so that the optical signals are transmitted through different channels. That is, when T1 is transmitting, T2 is turned off according to the control signal by the channel setter); and communicating toward the third VLC AP a message containing a power-off command (Park et al., Fig. 5; there are 8 different channels as shown).
	Regarding claim 4, the present combination discloses The method of Claim 2, as described and applied above, wherein disabling operation of the second VLC AP and the third VLC AP to communicate with UEs comprises: responsive to determining that the second VLC AP and the third VLC AP each have communication coverage area of the first VLC AP, initiating re-routing of data packets, which are addressed to a UE within the communication coverage area of the second VLC AP, to be directed to the first VLC AP instead of to the second VLC AP (Zhi et al., Fig. 3; the path switching 316 is performed such that the data packet is re-routed from original access point to the target access point as shown).
Regarding initiating re-routing of data packets, which are addressed to another UE within the communication coverage area of the third VLC AP, to be directed to the first VLC AP instead of to the third VLC AP, the present combination discloses the claimed invention except for second terminal device for receiving data packet. However, the claim limitations only introduce the mere duplication of essential working parts or step without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second terminal device for receiving data packet.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 5, the present combination discloses The method of Claim 2, as described and applied above, further comprising: identifying loss of ability of the first VLC AP to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower than a threshold value, the original access point determines that the terminal device satisfies the switching condition. The original access point sends a switching request to the target access point. The original access point notifies the target access point through an upper layer device of the original access point); and responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP and the third VLC AP to restore their operations to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 5, line 23-25; in step 302, when the visible light signal quality reported by the terminal device lower than a certain threshold value, then the original access point makes a decision of switching and selects the target access point according to the peripheral access list).
	Regarding claim 6, the present combination discloses The method of Claim 1, as described and applied above, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein controlling the second VLC AP and the third VLC AP comprises controlling the second VLC AP and the third VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R. Because other channels are off, other light transmitting units are prevented from sending signal).
	Regarding claim 13, the present combination discloses The coordination node of Claim 12, as described and applied above.
	However, the present combination does not expressly disclose identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage area of the second VLC AP, and wherein controlling the second VLC AP comprises disabling operation of the second VLC AP to communicate with UEs.
	Park et al. discloses identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying that the first VLC AP has become operational to communicate with UEs (Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R) located within at least part of the communication coverage area of the second VLC AP (Fig. 1; Fig. 2; Fig. 5; Para. 36; if areas that are reached by optical signals transmitted from different light transmitting units overlap with each other, interference may be generated between the optical signals. For example, if the light receiving unit R is located in the area A3, location information may not be accurately analyzed as the optical signals transmitted from the light transmitting units T1 and T2 may interfere with each other), and wherein controlling the second VLC AP comprises disabling operation of the second VLC AP to communicate with UEs (Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different communication channels, as taught by Park et al., in the present combination in order to prevent interference by other communication light sources.
	Regarding claim 14, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein disabling operation of the second VLC AP to communicate with UEs comprises communicating toward the second VLC AP a message containing a power-off command (Park et al., Fig. 1; Fig. 3; Fig. 5; Para. 40; the channel setter 120 transmits a control signal as shown, wherein the channel setter 120 sets a channel to be used by the light transmitting unit 100 to transmit an optical signal. The channel setter 120 communicate with other light transmitting units to automatically set a channel. Since the areas that are reached by the optical signals transmitted by the light transmitting units T1 and T2 overlap with each other, channels of the light transmitting units T1 and T2 may be differently set so that the optical signals are transmitted through different channels. That is, when T1 is transmitting, T2 is turned off according to the control signal by the channel setter).
	Regarding claim 15, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein disabling operation of the second VLC AP to communicate with UEs comprises: responsive to determining that the second VLC AP has a common communication coverage area of the first VLC AP, initiating re-routing of data packets, which are addressed to a UE within the communication coverage area of the second VLC AP, to be directed to the first VLC AP instead of to the second VLC AP (Zhi et al., Fig. 3; the path switching 316 is performed such that the data packet is re-routed from original access point to the target access point as shown).
	Regarding claim 16, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein the operations further comprise: identifying loss of ability of the first VLC AP to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower than a threshold value, the original access point determines that the terminal device satisfies the switching condition. The original access point sends a switching request to the target access point. The original access point notifies the target access point through an upper layer device of the original access point); and responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP to restore their operations to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 5, line 23-25; in step 302, when the visible light signal quality reported by the terminal device lower than a certain threshold value, then the original access point makes a decision of switching and selects the target access point according to the peripheral access list).
	Regarding claim 17, the present combination discloses The coordination node of Claim 12, as described and applied above. 
	However, the present combination does not expressly disclose identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs, and wherein controlling the second VLC AP comprises controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.
	Park et al. discloses identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein controlling the second VLC AP comprises controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R. Because other channels are off, other light transmitting units are prevented from sending signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different communication channels, as taught by Park et al., in the present combination in order to prevent interference by other communication light sources.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) and Zhi et al. (US9615302B2) in view of Pederson et al. (US20140328599A1).
	Regarding claim 8, the present combination discloses The method of Claim 1, as described and applied above.
	However, the present combination does not expressly disclose determining a confidentiality level of information contained in packets being communicated to UEs; selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the determined confidentiality level of information; and responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and the third VLC AP.
	Pederson et al. discloses determining a confidentiality level of information contained in packets being communicated to UEs (Fig. 3; Para. 32; Para. 49; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks ; selecting between using the first VLC AP or using the second VLC AP and the third VLC AP to communicate with the UEs based on the determined confidentiality level of information; and responsive to selecting between using the first VLC AP or using the second VLC AP and the third VLC AP, controlling the first VLC AP, the second VLC AP, and third VLC AP (Fig. 3; Para. 32; Para. 42; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks having different levels of security for designated areas within a facility. Unauthorized access to an alternative network having a designated higher security clearance causes the LED light fixture 12 to change the color of the indicator LED’s 22, and the network having the higher security level is automatically terminated for a designated area or areas. In this manner, only the authorized access point can communicate with the user device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add different levels of security to the access points, as taught by Pederson et al., in the present combination in order to provide more secure communication system while also providing public access through alternative networks.
Regarding claim 19, the present combination discloses The coordination node of Claim 12, as described and applied above.
However, the present combination does not expressly disclose determining at least one of: a confidentiality level of information contained in packets being communicated to UEs, a communication bandwidth utilization of the VLC APs communicating with UEs, and communication capabilities of receiver circuits included in the VLC APs; selecting between using the first VLC AP or using the second VLC AP to communicate with the UEs based on at least one of: the determined confidentiality level of information, the communication bandwidth utilization of the VLC APs communicating with UEs, and the communication capabilities of receiver circuits included in the VLC APs; and responsive to selecting between using the first VLC AP or using the second VLC AP, controlling the first VLC AP and the second VLC AP.
	Pederson et al. discloses determining at least one of: a confidentiality level of information contained in packets being communicated to UEs, a communication bandwidth utilization of the VLC APs communicating with UEs, and communication capabilities of receiver circuits included in the VLC APs (Fig. 3; Para. 32; Para. 49; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks having different levels of security for designated areas within a facility. The alternative networks are used for transmission of information or data. A network security level identification signal is periodically transmitted over the network or Internet which is received by the photodetector 20 on the electronic device 30 and is re-transmitted upstream to the photodiode/photodetector 20 of the transceiver/light fixture 12); selecting between using the first VLC AP or using the second VLC AP to communicate with the UEs based on at least one of: the determined confidentiality level of information, the communication bandwidth utilization of the VLC APs communicating with UEs, and the communication capabilities of receiver circuits included in the VLC APs; and responsive to selecting between using the first VLC AP or using the second VLC AP, controlling the first VLC AP and the second VLC AP (Fig. 3; Para. 32; Para. 42; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks having different levels of security for designated areas within a facility. Unauthorized access to an alternative network having a designated higher security clearance causes the LED light fixture 12 to change the color of the indicator LED’s 22, and the network having the higher security level is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add different levels of security to the access points, as taught by Pederson et al., in the present combination in order to provide more secure communication system while also providing public access through alternative networks.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAI M LEE/Examiner, Art Unit 2636